Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 5/5/2022:
Referring to the 35 U.S.C. 103 arguments of independent claims 85 and 91 (arguments: pages 5-8):  The 35 U.S.C. 103 rejections have been dropped in view of arguments.  Claims 85-96 are allowed.
Allowable Subject Matter
Claims 85-96 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 85:
U.S. Publication No. 9,974,023 to Min et al disclose in Figures 1-6 a transmit end device (AP 102) comprising:
A processor (processor 191) and a transceiver (radio 114 with Rx 116/Tx 118 and antenna 107) coupled to the processor.
The processor is configured to generate a WUP (wake up packet 200), the WUP comprises a preamble field (preamble 212) and a data field (data field 216), the preamble field is configured to … indicate a data rate (MCS) of the data field (MCS indicates the data rate of data; refer to Huang rejection below).  Processor 191 of AP 102 generates a wake up packet 200.  A wake up packet 200 has a wake up preamble 212 and a data field 216.  According to Table 1, the length of the wake up preamble 212 corresponds to a MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216 (claimed “preamble field is configured to … indicate a data rate of the data field”).  
The transceiver is configured to send the WUP, wherein the data field is sent by the data rate indicated by the preamble field.  Radio 114 with Rx 116/Tx 118 and antenna 107 of AP 102 sends the wake up packet 200 to STA 140 at the rate indicated by the preamble 212.  For example: if AP 102 uses MCS0, which is BPSK at a data rate of ½, AP 102 would send wake up packets to STA 140 at a data rate of ½ with a wake up preamble 212 length of N bits; and if AP 102 uses MCS2, which is QPSK at data rate ¾, AP 102 would send wake up packets to STA 140 at a data rate of ¾ with a wake up preamble 212 length of N/4 bits.  
	… a correspondence between a preamble mode (length of the wake up preamble 212) and the data rate (Table 1 shows the correspondence between the length of the wake up preamble 212 and MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216), wherein the correspondence between the preamble mode and the data rate is preset (according to Table 1).  According to Table 1, the length of the wake up preamble 212 corresponds to a MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216.  Refer to Column 4 line 65 to Column 23 line 33.
	…
Min et al do not specifically disclose …the preamble field is configured to … indicate a data rate of the data field.  Min et al only disclose that the MCS is used to indicate a data rate of the data field.
U.S. Publication No. 2015/0326340 to Huang discloses in Section 0030 that AP selects a MCS and corresponding data rate to transmit data to STA.  By applying Huang to Min et al: the MCS of Min et al is used to indicate the data rate of the data stored in the data field.  
Min et al also do not disclose the processor is configured to generate a WUP, the WUP comprises a preamble field and a data field, the preamble field is configured to perform both time synchronization and indicate a data rate of the data field.
U.S. Publication No. 2012/0069893 to Shirakata et al disclose in Figure 2 and Sections 0048-0053 a wake up packet 2 that includes a preamble section 21 for synchronizing a transmitter and a receiver and wake-up information section 22.  The preamble section 21 is a signal for synchronizing frequencies and times between the transmitter and the receiver.  
	Min et al also do not disclose wherein a second data rate is determined by a receive end device based on a correspondence between a preamble mode and the data rate, wherein the correspondence
between the preamble mode and the data rate is preset.
	U.S. Publication No. 20180076905 to Akita discloses in Figures 1-8 and Sections 0034-0036 wherein transmission node 12 adds preamble data Db to a data body Da to be transmitted to reception node 13.  The preamble data Db (claimed “preamble mode”) is the transmission rate (claimed “data rate”) information indicating the changed transmission rate.  Reception node 13 specifies the changed transmission rate based on the preamble data Db, wherein the reception node 13 specifies the changed transmission rate according to a length of time required for receiving the preamble data Db.  When the reception node 13 specifies the changed transmission rate, the reception node 13 changes the receiving rate (claimed “second data rate”) based on the transmission rate, wherein the transmission rate depends on the preamble data Db; the reception node 13 may adjust the receiving rate to the same rate as the transmission rate, or adjust the receiving rate to a rate that is an integral multiple of the transmission rate (claimed “wherein a second data rate is determined by a receive end device based on a correspondence between a preamble mode and the data rate, wherein the correspondence between the preamble mode and the data rate is preset”, since reception node 13 changes the receiving rate based on the transmission rate, wherein the transmission rate depends on the preamble data Db).  By applying Akita to Min et al: STA 140 of Min et al can determine the receiving rate of data from AP 102 based on the transmission rate as determined by the preamble.  
Min et al also do not disclose the processor is further configured to determine a symbol length corresponding to the second data rate … 
	Seshadri et al disclose in Table 1 and Sections 0071-0080 wherein a receiving data rate corresponds to a symbol length (claimed “determine a symbol length corresponding to the second data rate…”).  For example, a receiving data rate of 1.1 b/s/Hz corresponds to a symbol length of 4.  

	However, none of the prior art disclose the limitations “the processor is further configured to determine a symbol length corresponding to the second data rate based on a multipath delay spread”, and can be logically combined with Min et al, Huang, Shirakata et al, Akita, and Seshadri et al.

Independent claim 91:
U.S. Publication No. 9,974,023 to Min et al disclose in Figures 1-6 a receive end device (STA 140) comprising:
A processor (processor 181) and a wake-up receiver (wake up receiver 150) coupled to the processor.
The wake-up receiver is configured to receive a WUP (wake up packet 200), the WUP comprises a preamble field (preamble field 212) and a data field (data field 216), and the preamble field is configured to … indicate a data rate (MCS) of the data field (MCS indicates the data rate of data; refer to Huang rejection below).  STA 140 has a wake up receiver 150 to receive wake up packets from AP 102.  The wake up receiver 150 has a receiver 156 to receive the wake up packet from AP 102, message processor 157 to process the wake up packet, and controller 159 to wake up radio 144 based on the received wake up packet.  According to Table 1, the length of the wake up preamble 212 corresponds to a MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216 (claimed “preamble field is configured to … indicate a data rate of the data field”).  
… a correspondence between a preamble mode (length of the wake up preamble 212) and the data rate (Table 1 shows the correspondence between the length of the wake up preamble 212 and MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216), wherein the correspondence between the preamble mode and the data rate is preset (according to Table 1).  According to Table 1, the length of the wake up preamble 212 corresponds to a MCS, wherein each MCS has a data rate to indicate the data rate of the data field 216.  
Wherein the data field is received by the data rate indicated by the preamble field.  AP 102 sends the wake up packet 200 to STA 140 at the rate indicated by the preamble 212.  For example: if AP 102 uses MCS0, which is BPSK at a data rate of ½, STA 140 would receive wake up packets from AP 102 at a data rate of ½ with a wake up preamble 212 length of N bits; and if AP 102 uses MCS2, which is QPSK at data rate ¾, STA 140 would receive wake up packets from AP 102 at a data rate of ¾ with a wake up preamble 212 length of N/4 bits.  Refer to Column 4 line 65 to Column 23 line 33.
…
Min et al do not specifically disclose …the preamble field is configured to … indicate a data rate of the data field.  Min et al only disclose that the MCS is used to indicate a data rate of the data field.
U.S. Publication No. 2015/0326340 to Huang discloses in Section 0030 that AP selects a MCS and corresponding data rate to transmit data to STA.  By applying Huang to Min et al: the MCS of Min et al is used to indicate the data rate of the data stored in the data field.  
Min et al also do not disclose the wake-up receiver is configured to receive a WUP, the WUP comprises a preamble field and a data field, and the preamble field is configured to both perform time synchronization and indicate a data rate of the data field.  
U.S. Publication No. 2012/0069893 to Shirakata et al disclose in Figure 2 and Sections 0048-0053 a wake up packet 2 that includes a preamble section 21 for synchronizing a transmitter and a receiver and wake-up information section 22.  The preamble section 21 is a signal for synchronizing frequencies and times between the transmitter and the receiver.  
	Min et al also do not disclose the processor is configured to determine a second data rate based on a correspondence between a preamble mode and the data rate, wherein the correspondence between the preamble mode and the data rate is preset.
U.S. Publication No. 20180076905 to Akita discloses in Figures 1-8 and Sections 0034-0036 wherein transmission node 12 adds preamble data Db to a data body Da to be transmitted to reception node 13.  The preamble data Db (claimed “preamble mode”) is the transmission rate (claimed “data rate”) information indicating the changed transmission rate.  Reception node 13 specifies the changed transmission rate based on the preamble data Db, wherein the reception node 13 specifies the changed transmission rate according to a length of time required for receiving the preamble data Db.  When the reception node 13 specifies the changed transmission rate, the reception node 13 changes the receiving rate (claimed “second data rate”) based on the transmission rate, wherein the transmission rate depends on the preamble data Db; the reception node 13 may adjust the receiving rate to the same rate as the transmission rate, or adjust the receiving rate to a rate that is an integral multiple of the transmission rate (claimed “wherein a second data rate is determined by a receive end device based on a correspondence between a preamble mode and the data rate, wherein the correspondence between the preamble mode and the data rate is preset”, since reception node 13 changes the receiving rate based on the transmission rate, wherein the transmission rate depends on the preamble data Db).  By applying Akita to Min et al: STA 140 of Min et al can determine the receiving rate of data from AP 102 based on the transmission rate as determined by the preamble.  
Min et al also do not disclose the transmit end determines a symbol length corresponding to the second data rate …
	Seshadri et al disclose in Table 1 and Sections 0071-0080 wherein a receiving data rate corresponds to a symbol length (claimed “determines a symbol length corresponding to the second data rate…”).  For example, a receiving data rate of 1.1 b/s/Hz corresponds to a symbol length of 4.  
However, none of the prior art disclose the limitations “the transmit end determines a symbol length corresponding to the second data rate based on a multipath delay spread”, and can be logically combined with Min et al, Huang, Shirakata et al, Akita, and Seshadri et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2008/0117878 to Kim et al disclose in Figures 1-3 wherein the base station sends data to user equipment using different MCS levels; lower MCS levels are used for lower data rates and higher MCS levels are used for higher data rates.  Refer to Sections 0009-0062.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
May 12, 2022